Ransom, J.
delivered the opinion of the Court.
The question raised upon the facts returned is, whether the verdict found by the jury, was sufficient to lay the foundation for a judgment in favor of the plaintiff. Was the intention of the jury so manifested by it, as to enable the justice to ascertain with certainty for which party they had found the issue ? If so, the verdict was sufficient, and the justice should have rendered judgment agreeably to its finding.
It is perfectly clear that the jury intended to determine the issue against the defendants, and, although their ver*104diet was informal, the justice ought to have entered it according to the substantial finding, and to have rendered judgment. We are to overlook matters of form, and to regard proceedings before justices of the peace according to the merits.
This view is fully sustained by Felter v. Mulliner, 2 John. R. 181, in which the plaintiff declared against the defendant for killing his horse ; the defendant plead a former judgment in his favor before another justice, for the same cause of action; and the evidence of the former judgment was, that the jury returned “no cause of action,” and that no judgment was rendered thereon. Upon certiorari, the Court held that the verdict in the former suit was substantially a verdict for the defendant; that the justice should have rendered judgment for the defendant accordingly, and that the plea was sustained by the evidence.
Thompson v. Button, 14 John. R. 86, was replevin; two issues were joined. The jury found generally that the defendant was not guilty. The Court, in deciding the cause upon writ of error, said — “ The intention of the jury cannot be mistaken, and the omission to enter a verdict applicable to the particular issue, is mere matter of form.”
Hawks v. Crofton, 2 Burr. R. 698, was for an assault and battery. Several pleas were pleaded besides not guilty. The jury found a verdict in these words: “Guilty of the trespass within written.” Upon error brought, Lord Mansfield said: “ The question is, whether this verdict is so uncertain that the Court cannot give judgment upon it, but must award a venire facias de novo. The principle is true and just, that where the intention of the jury is manifest and beyond doubt, the Court will set right matters of form, and the mere act of the clerk.”
In Hob. R. 54, it is said, “the rule is just, that though the verdict may not conclude formally, or punctually, in *105the words of the issue, yet, if the point in issue can be concluded out of the finding, the Court shall work and mould it into form, according to the real justice of the case.”
Applying the principle of these decisions to this case, it is apparent that the plaintiff was justly entitled to a judgment upon the verdict of the jury.
The justice should have entered the verdict in form, following the issue made up'by the pleadings, and awarding adequate damages for the detention of the property. All the proceedings had in the case, subsequently to the finding the verdict by the jury, were coram non judice and void. The awarding a venire de novo was, in effect, granting a new trial of the cause, which the justice possessed no power to do. After the cause was submitted to the jury, and they had found and returned a verdict, the powers of the justice were exhausted, except to award damages to the plaintiff for the detention of the property by the defendant, to enter, judgment upon the verdict, and issue execution accordingly.
The mandamus must be granted.

Mandamus granted.